          Case 1:20-cr-00012-PAE Document 73 Filed 04/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                      20-CR-12-01 (PAE)
                        -v-
                                                                            ORDER
 BRYANT BROWN,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       For the reasons stated on the record at today’s conference, the Court appointed Jesse M.

Siegel, Esq., as counsel to defendant Bryant Brown, and specifically to counsel Mr. Brown with

respect to the representation issues that have recently arisen. The Court also excluded time,

pursuant to 18 U.S.C. § 3161(h)(7)(A), until April 26, 2021.


       SO ORDERED.


                                                          
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: April 21, 2021
       New York, New York
